Citation Nr: 1339515	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  09-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to April 27, 2011, and as 70 percent disabling since April 27, 2011, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing before the Board in July 2010.  In March 2011, the Board remanded the claims for additional development.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary.  

The Board remanded the Veteran's claims in March 2011 in order to obtain the Veteran's employment records and medical records including records of his CBI classes and records from the Vet Center and to obtain VA medical examinations.  

As an initial matter, the Board notes that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2011 decision, the AMC was directed to obtain copies of the Veteran's employment records from the Arkansas Department of Human Resources/Children's Medical Services.  Associated with the claims file is an April 2011 statement from the Veteran which includes the address of his former employers and an April 2011 statement from his most recent employer, the Arkansas Department of Human Resources.  Although the Veteran provided the address for the Arkansas Department of Human Resources, there is no indication that the AMC attempted to obtain any employment records beyond the letter submitted by the Veteran.  Another remand is necessary to request these records.  

The Board, in the March 2011 decision, also indicated that the Veteran's records associated with his CBI classes should be obtained.  The Veteran submitted CBI notes from the North Little Rock VA Medical Center (VAMC).  However, no additional records related to the Veteran's CBI classes were requested, including any additional records from the VAMC.  The Veteran also identified treatment at the John McClellan VAMC and by Dr. Scott Winston of the Winston Clinic and none of these records appears to have been requested.  Another remand is necessary to request these records.  

The Veteran's claims were also remanded in order to afford the Veteran VA examinations.  

The Veteran was afforded a VA examination to evaluate the severity of his PTSD in April 2011, more than two years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination is stale.  The Veteran's service-connected PTSD may have worsened since the date of the last examination.  In order to properly adjudicate the increased rating claim, the Veteran should be afforded a VA examination to assess the current level of severity for PTSD.  

The Veteran was afforded a VA examination for his peripheral neuropathy claims in April 2011.  At that time, the examiner opined that the Veteran had symptoms consistent with polyneuropathy.  The examiner noted that it is likely that the burning sensation reported by the Veteran represents a small fiber neuropathy but this did not show up on examination or on nerve conduction studies in the past.  The examiner indicated that glucose intolerance is the most common cause of small fiber neuropathy and that the Veteran had some high fasting glucose levels suggestive of glucose intolerance.  The examiner indicated that he was ordering a three hour glucose test and repeat nerve conduction velocities to determine the etiology of the neuropathy.  The examiner concluded that the only way that he could relate polyneuropathy to Agent Orange would be through diabetes which has not been formally diagnosed.  The results of the glucose tolerance test and any nerve conduction studies are not of record and it is unclear whether these tests were accomplished.  Moreover, the examiner failed to proffer an adequate medical opinion.  Consequently, another examination which includes the results of all diagnostic tests and an etiological opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Arkansas Department of Human Services/Children's Medical Services provide copies of the Veteran's employment records, including, but not limited to, attendance records, records of tardiness, employment applications, medical records and the reports of any pre-employment examinations; job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; letters of appreciation or other commendations; customer/client letters; reports of union involvement; and reports of termination and any associated severance pay. 

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder. 

If the Veteran's employment records are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e). 

2.  Request the Veteran's records from his CBI classes at the North Little Rock VAMC.  Additionally, request the Veteran's treatment records from the McClellan VAMC and from the Winston Clinic after any necessary releases are obtained.   If any additional information is needed, request that information from the Veteran.  

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder. 

Efforts to obtain the Veteran's CBI record and VAMC medical records must continue, until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2). 

If the Veteran's treatment records from the Winston Clinic are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e). 

3.  Request that the Vet Center provide the records of the Veteran's treatment for PTSD since April 2011.  

Efforts to obtain the Veteran's Vet Center records must continue, until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2). 

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the Veteran for a psychiatric examination to determine the extent of impairment due to his service-connected PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify the level of impairment attributable to the Veteran's PTSD, e.g., 

a) Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); or, 

b) Occupational and social impairment with reduced reliability and productivity; or, 

c) Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, 

d) Total occupational and social impairment. 

The examiner should also assign a GAF score and explain the meaning of that score. 

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013). 

5.  Schedule the Veteran for a neurologic examination to determine nature and etiology of any neurologic disorder affecting the Veteran's lower extremities.  The results of any diagnostic tests including glucose testing and nerve conduction studies which were performed at the time of the April 2011 examination should be associated with the claims file.  If the results of the tests are not available, all indicated tests and studies must be performed including nerve conduction studies.   

The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If peripheral neuropathy of either or both of Veteran's lower extremities is found, the examiner must identify the manifestations associated with that diagnosis. The examiner must further report whether the Veteran has acute or subacute peripheral neuropathy. 

If peripheral neuropathy of either or both lower extremities is found, the examiner must render an opinion as to whether it is at least as likely as not (50/50 chance) that it is due to any incident during the Veteran's service, including, but not limited to, his exposure to Agent Orange in the Republic of Vietnam. 

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination, without good cause, may include denial of the claim.  38 C.F.R. § 3.655 (2013).

6.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


